DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patrignani US Patent 3,153,940 (hereinafter referred to as Patrignani).
Regarding claim 1, Patrignani discloses as seen in figs. 1-7, a chain comprising a plurality of links pivotally connected to each other such that the chain is configured to bend in one direction (around sprocket 3  in fig. 1) without back-bending, each of the plurality of links including a link body having:
an inner side (bottom side of fig. 4) facing a bending direction of the chain,
an outer side (top side of fig. 4) opposite the bending direction of the chain, 
a back-bending prevention portion 10 proximate the outer side of the link body including a first surface 18 and a second surface 19, the first surface 18 configured to prevent back-bending when engaged with the second surface 19 of a first other of the pivotally connected plurality of links, and the second surface configured to prevent back bending when engaged with the first surface of a second body of the pivotally connected plurality of links (see link arrangement in fig 1.),
a post feature 31 extending laterally across the link body, the post feature including a portion exposed from the inner side of the chain (as shown in fig. 2), and
a connection feature 10,11 configured to engage with the post feature of the first other of the pivotally connected plurality of links to create one direction pivotal attachment without back-bending between the links.
Regarding claim 10, each of the plurality of links of Patrignani are configured to bend 90 degrees relative to an adjacent of the plurality of links as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrignani and Patrignani US Patent 3,358,524 (hereinafter referred to as Patrignani ‘524).
Regarding claim 9, Patrignani teaches the claimed invention but does not explicitly disclose the links as being made of a single integral piece of plastic material as claimed. Patrignani ‘524 discloses a chain of similar design in which the links are made of a plastic material in the form of a one piece body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have combined the teachings of the Patrignani references to form a plastic link which would be affordable and resist corrosion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 11, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrignani and Homeier US Patent 3,871,510 (hereinafter referred to as Homeier).
Regarding claim 11, Patrignani teaches the claimed invention but does not explicitly disclose the magnet for connecting to magnetic feature of a device as claimed. Homeier discloses a magnetic conveyor structure comprising links 14 which comprise magnets which removably connect to a magnetic feature of a device whereby the chain is configured to push and pull the device along an axis when driven by a drive system. Since each of the links comprise a magnet, the front link does as well. It would have been obvious to one of ordinary skill in the art at time of filing to combine the teachings of Homeier and Patrignani in order to provide a magnet for attaching elements to be transported to the chain.
Regarding claim 12, the drive system of Patrignani includes a rotating gear drive 3 in operable communication with a motor, the rotating gear drive integrating with the post features 31 of each of the plurality of links of the chain as claimed. 
Regarding claim 13, in combination, Patrignani and Homeier teach the claimed invention but do not explicitly teach the stepper motor or belt drive as claimed. Examiner takes official notice that it was common at the time of invention to use both stepper motors and belt drives for control of gears due to their simplicity and wide availability.
Regarding claim 20, in combination, Patrignani and Homeier teach a method of using the device as described in claim 11 by connecting the magnet to a magnetic feature of the device (as taught by Homeier) and pushing the device with the chain by driving the chain with a drive system including the rotating gear of Patrignani in operable communication with a motor and then disconnecting the magnet thereafter.

Allowable Subject Matter
Claims 2-8 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861